Exhibit 10.3

[acslogo01.jpg] 

 

Hand Delivered

 

 

March 26, 2019

Laurie Butcher

Senior Vice President, Finance

 

Dear Laurie:

 

As part of our ongoing commitment to ensure equity in our employees’
compensation we are continually reviewing employee placement and reviewing the
market to make sure that our compensation is competitive with that of industries
like us. In light of this analysis and in recognition of your contributions in
your role, your salary will be adjusted to appropriately reflect your
qualifications and performance.

 

Effective January 1, 2019, you will receive $274,127 in annual base salary paid
on a weekly rate and delivered in bi-weekly payrolls, and a $164,476 (60% of
your base salary rate) target annual cash incentive for an annualized target
cash compensation total of $438,603.

 

Your actual incentive payment (a) will vary based on your and our Company’s
performance, (b) is earned and paid only after completion of the year-end
financial audit, (c) is paid only to employees who continue to be regular, full
time employees at the time payment is made in the year following the performance
year, and (d) is pro-rated your first year based on your actual time in the
position.

 

Another substantial component of your total compensation in this job is a target
annual long-term incentive compensation award. Your total annual target
long-term incentive compensation award as Senior Vice President of Finance will
be 80.0% of your base salary rate, comprised of retention and performance cash
and / or equity compensation. We determine actual awards based on your role and
performance of that role, and prorate for your actual time in the position. All
awards are contingent upon Board of Directors (BOD) approval, governing plan
documents, and your execution of required award documents.

 

Alaska Communications has developed a Corporate Compliance Program (CCP) and
Protection of Proprietary Information Policy (PIP) to help employees meet the
Company’s expectations. Adherence to all Alaska Communications Policies &
Procedures is a condition of employment at Alaska Communications and new hires
are expected to confirm their willingness to comply in writing. Copies of the
current versions of both the CCP and PIP are attached for your advance review.
By accepting our offer, you are agreeing to comply with these policies, as they
may be amended from time to time in the future, and certify you are not
obligated by any previously signed agreements that will preclude you from
working at Alaska Communications.

 

 

--------------------------------------------------------------------------------

 

 

Laurie Butcher Page 2 of 2   Offer Letter March 26, 2019  

 

 

In your position as an officer of our company, you will become privy to
confidential and highly-sensitive competitive and proprietary information
concerning our business, including but not limited to our customers, the
products and services we offer, our finances, our business strategies, and our
future plans. You agree that during your employment with us, and for a period of
twelve months after termination of your employment, you will not become an
officer, director, employee, contractor, consultant, partner, joint-venture, or
otherwise enter a business relationship or service with any competitor of Alaska
Communications in the markets we are serving at the time your employment
terminates; and for a period of twelve months after termination of your
employment you also agree that you will not offer, encourage or solicit any
other officer or employee of Alaska Communications to leave the company or enter
into an employment or business relationship with you or your subsequent
employer. If and when you leave Alaska Communications, you agree that you will
not make any disparaging statements, whether oral or written, about the company,
its officers, directors, or employees or any aspect of its business. In
addition, you agree to always protect all Alaska Communications’ confidential
and proprietary information you learned as a result of your employment with us
in accordance with the CCP and PIP.

 

As Senior Vice President, Finance, you will also continue to be covered by the
Alaska Communications Officer Severance Policy. It may be modified in the future
and, as modified, will apply to you.

 

Business conditions change from time to time and the commitment to provide
continuing employment and your total compensation package depends upon the
Company’s success and continuing business requirements. As a result, I feel a
responsibility to advise you that Alaska Communications is an “at will”
employer. This means that either you or the Company can terminate the employment
relationship at any time for any reason, with or without cause. While I feel the
need to share these cautions, please also know that I feel confident that you
are continuing with an organization that will prevail as the premier Alaskan
communications service provider.

 

Laurie, I’m looking forward to watching teams grow under your leadership. If you
have questions about this offer, please do not hesitate to speak with me.

 

 

 

Respectfully yours,

 

 

 

Anand Vadapalli

Chief Executive Officer

 

 

 

cc: Employee File

 

 

 

Accepted: /s/ Laurie Butcher Date: March 30, 2019 Laurie Butcher  

                       